Burch, J.
(concurring specially) : I concur in the judgment, because the plaintiff’s evidence disclosed, without dispute or conflict of inference, that the deposit of the check was merely incidental to a journey undertaken for the personal benefit of the Youngs.
Mrs. Young was guilty of negligence, causing injury to the plaintiff, and the test of the defendant’s liability is whether or notishe was, at the tifne, the defendant’s agent, and acting in the conduct of his business. In either event, it is wholly immaterial what kind of a vehicle she used, automobile or farm wagon,- or who owned the one she did use, or by what right or authority she used it.
Porter, J., joins in the special concurrence.